

115 S325 IS: Permanently Protecting Tenants at Foreclosure Act of 2017
U.S. Senate
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 325IN THE SENATE OF THE UNITED STATESFebruary 7 (legislative day, February 6), 2017Mr. Blumenthal (for himself, Ms. Warren, Mr. Reed, Ms. Stabenow, Mr. Menendez, Mr. Whitehouse, and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo permanently extend the Protecting Tenants at Foreclosure Act of 2009.
	
 1.Short titleThis Act may be cited as the Permanently Protecting Tenants at Foreclosure Act of 2017. 2.Restoration of the Protecting Tenants at Foreclosure Act of 2009 (a)Repeal of sunset provisionSection 704 of the Protecting Tenants at Foreclosure Act of 2009 (12 U.S.C. 5201 note; 12 U.S.C. 5220 note; 42 U.S.C. 1437f note) is repealed.
 (b)RestorationSections 701 through 703 of such Act, the provisions of law amended or repealed by such sections, and any regulations promulgated pursuant to such sections, as were in effect on December 31, 2014, are restored and revived as if the sunset provision in section 704 had not taken effect.